United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 22, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-50827
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

J. C. STOCKTON, JR.,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. 6:06-CR-55-1
                       --------------------

Before REAVLEY, GARZA and BENAVIDES, Circuit Judges.

PER CURIAM:*

     J. C. Stockton, Jr., appeals the 120-month sentence imposed

following his guilty-plea convictions for conspiracy to possess

with intent to distribute cocaine base and possession with intent

to distribute cocaine base.   He argues for the first time on

appeal that the guidelines sentence imposed was unreasonable

because the district court failed to take into account the

disparate way that crack cocaine and powder cocaine are treated

by the United States Sentencing Guidelines.   He also argues for



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-50827
                                -2-

the first time on appeal that his trial counsel was ineffective

for failing to raise that issue at sentencing.

     Stockton has not demonstrated that the district court

plainly erred by imposing an unreasonable sentence.   See United

States v. Mares, 402 F.3d 511, 518-19, 520 (5th Cir. 2005).     We

have previously rejected arguments challenging the disparity in

the penalties for offenses involving powder and crack cocaine,

which are mandated by Congress.   See, e.g., United States v.

Wilson, 77 F.3d 105, 112 (5th Cir. 1996).

     We decline to review Stockton’s ineffective assistance claim

in this direct appeal.   See United States v. Higdon, 832 F.2d

312, 313-14 (5th Cir. 1987).

     AFFIRMED.